RENDERED: FEBRUARY 18, 2021
                                                          TO BE PUBLISHED

               Supreme Court of Kentucky
                                2019-SC-0522-MR

CHRISTOPHER ALEXANDER POPE                                             APPELLANT



                 ON APPEAL FROM LINCOLN CIRCUIT COURT
v.                  HONORABLE DAVID A. TAPP, JUDGE
                            NO. 18-CR-00152



COMMONWEALTH OF KENTUCKY                                                APPELLEE


               OPINION OF THE COURT BY JUSTICE HUGHES

                                   AFFIRMING

      After a Lincoln County jury found Appellant Christopher Pope guilty of

trafficking in a controlled substance (heroin) in the first degree, he pled guilty

to being a persistent felony offender in the first degree (PFO I). The jury

recommended a twenty-year prison sentence and the trial court sentenced him

accordingly. Pope argues on appeal that the circuit court erred in two ways: 1)

by denying his pretrial motion to either suppress the evidence from an

undercover drug buy or dismiss the indictment for lack of jurisdiction, and 2)

by admitting into evidence clearer copies of Snapchat messages than the ones

provided to him in discovery. Upon review, we affirm the Lincoln Circuit

Court’s judgment.
                FACTUAL AND PROCEDURAL BACKGROUND

      Pope was indicted by a Lincoln County grand jury for trafficking in a

controlled substance and being a first-degree PFO. The charges stemmed from

Pope selling heroin to a confidential informant during a controlled buy. The

controlled buy was arranged by deputies from the Boyle County Sheriff’s

Department who apparently anticipated that it would occur in Boyle County.

However, when the buy was set in motion Pope told the confidential informant

that he would not make the sale in Boyle County. Instead Pope instructed the

informant to meet him at a fast-food restaurant in adjoining Lincoln County.

The Boyle County deputies followed the informant to that location and

surveilled the drug transaction. Notably, the deputies received prior verbal

approval from the Lincoln County Sheriff’s Department for their investigative

activities in Lincoln County.

      Pope communicated with the confidential informant via Snapchat. At

one point, Pope instructed the informant to leave his vehicle unlocked when he

went into the restaurant. When the informant met with Pope inside the

restaurant, Pope told him that the heroin had already been placed in the glove

compartment of his vehicle. The informant then paid Pope and returned to

Boyle County.

      The Boyle County deputies later testified that they surveilled the entire

transaction. One officer observed Pope arrive, approach the passenger door of

the informant’s vehicle, and then enter the restaurant where he had a




                                        2
discussion with the informant. Afterward, the officers met the confidential

informant in Boyle County where he gave them the purchased heroin.

      Following the Lincoln County grand jury’s indictment of Pope, a Boyle

County officer arrested him in Boyle County. As noted, a Lincoln County jury

found Pope guilty of trafficking in a controlled substance, first degree and,

following his guilty plea to the charge of PFO I, recommended a sentence of

twenty years. The trial court sentenced Pope accordingly and entered

judgment. Pope appeals as a matter of right.

      Other facts pertinent to Pope’s claims of error are set forth below.

                                    ANALYSIS

      I. The Circuit Court Properly Denied the Motion to Suppress and
      Motion to Dismiss Indictment.

      Pope moved the circuit court to suppress the deputies’ testimony and

any evidence gathered by the Boyle County Sheriff’s Department or,

alternatively, to dismiss the indictment altogether on the grounds that the

Boyle County deputies lacked jurisdiction to conduct an investigation in

Lincoln County. The circuit court denied both motions. Generally, when

reviewing a denial of a suppression motion, “we first review the trial court’s

findings of fact under the clearly erroneous standard.” Davis v.

Commonwealth, 484 S.W.3d 288, 290 (Ky. 2016). Here, Pope does not

challenge the circuit court’s findings of fact, so we proceed directly to a de novo

review of the circuit court’s application of the law to the facts. Id. Upon

review, we agree with the circuit court’s ultimate conclusion of law that Pope’s



                                         3
jurisdictional argument fails and thus cannot be a legal basis for either

suppression of the evidence or dismissal of the indictment. Moreover, even if

Pope’s jurisdictional challenge had merit, a motion to suppress, excluding the

evidence, would not be the proper remedy.

      Pertinently, the circuit court’s findings of fact and conclusions of law

stated:

      On or about September 1, 2018, the Boyle County Sheriff’s Office
      conducted a controlled buy from the Defendant. The buy occurred
      in Lincoln County through the use of a confidential informant. The
      confidential informant was recording the transactions and the
      events were observed by the officers with the Boyle County Sheriff’s
      Office. The Boyle County Officers received verbal authorization
      from [the Lincoln County Sheriff] before the transaction occurred
      to conduct an investigation. The Defendant was not arrested after
      the transaction but was instead directly indicted by the Lincoln
      County Grand Jury in January 2019.

            The defendant claims KRS 431.007 applies in this case.
      Since the Defendant was not arrested during the investigation, it
      does not apply.

            To the extent that any authority is need[ed] [by the Boyle
      County Officers] to act outside their jurisdiction . . . , it was
      granted by the Sheriff of Lincoln County. . . .

             The Kentucky Court of Appeals has held that officers have a
      right to be or act as any other private citizen. Fischer v.
      Commonwealth, 506 S.W.3d 329 (Ky. App. 2016). The
      jurisdictional issue is not an issue since all the actions performed
      by law enforcement and their proxy were the same actions any
      citizen could lawfully perform.

      Pope primarily relies on Kentucky Revised Statute (KRS) 431.007(1) to

support his argument that the Boyle County deputies did not have authority to

conduct the investigation in Lincoln County which led to his indictment and

arrest. KRS 431.007(1) provides:

                                        4
      [A] sheriff, or deputy sheriff . . . who is officially requested by a law
      enforcement agency in another county in Kentucky to assist in any
      matter within the jurisdiction of the requesting agency shall
      possess, while responding to and for the duration of the matter for
      which the request was made, the same powers of arrest in the
      requesting county as he possesses in the county in which he is a
      police officer.

Pope stresses that pursuant to this statute’s plain language and statutory

interpretation principles, the Lincoln County Sheriff must have “requested” the

Boyle County officers’ assistance, not vice versa, in order for the Boyle County

officers to have investigatory jurisdiction in Lincoln County. He contends the

investigation and the evidence obtained from it are unlawful because they

contravene the statute, regardless of the fact that the Boyle County officers

requested permission from the Lincoln County Sheriff to pursue the undercover

heroin buy in Lincoln County. He also argues Fischer, a case relied on by the

circuit court, is distinguishable from his case because in contrast to the police

officers’ out-of-county “knock and talk” at issue in that case, an undercover

drug buy is not an action that any private citizen can lawfully undertake.

      The Commonwealth counters Pope’s statutory interpretation argument

by pointing to other plain language in the statute. On its face, KRS 431.007

simply grants a deputy the powers of arrest in a different county after that

county has requested his assistance, making it inapplicable to this case since

the Boyle County officers did not arrest Pope in Lincoln County. The

Commonwealth also argues that the statute places no limitations on

investigations conducted in other counties. Lastly, the Commonwealth

contends that just as the officers’ actions in Fischer–driving to an adjacent

                                          5
county, knocking on a door and talking to a suspect–did not go beyond what a

general member of the public might do, neither did the Boyle County officers’

actions in this case. Citing Commonwealth v. Johnson, 423 S.W.3d 718, 725-

26 (Ky. 2014), the Commonwealth emphasizes that the Boyle County deputies

did not perform any active police work like stopping, searching, or arresting

Pope while in Lincoln County. Instead, they simply followed the confidential

informant to the exchange location and observed him with Pope, actions any

private citizen could have taken. Even their subsequent testimony to the grand

jury was nothing beyond what a private citizen could do, i.e., testifying to

factual observations.

      We agree with the circuit court’s conclusion of law that KRS 431.007

does not apply in this case. KRS 431.007 grants an out-of-county assisting

officer the authority to arrest. It does not bestow any right on a defendant to

be prosecuted for breaking the law only when the investigation leading to his

arrest was performed by an officer of the jurisdiction within which that

defendant committed the crime. Further, to the extent the Boyle County

officers needed permission for their out-of-county surveillance activities, the

Lincoln County Sheriff’s Department granted authority for that investigation.

See KRS 218A.240(1).1 In short, Pope’s jurisdiction argument is without any

apparent basis in Kentucky law.


      1  Although KRS 218A.240(1)’s application is not directly at issue in this case, as
Johnson states, “It is abundantly clear that KRS Chapter 218A is a comprehensive
effort on behalf of the General Assembly to quell the drug epidemic plaguing our
Commonwealth.” 423 S.W.3d at 722. Thus, KRS 218A.240(1) pertinently provides
that the identified officers and agencies “within their respective jurisdictions, shall
                                           6
      In Johnson, we also dealt with law enforcement officers’ use of a

confidential informant to make a controlled drug buy and an ensuing motion to

suppress premised on a violation of a statute governing investigatory

jurisdiction. That case addressed the jurisdictional authority of state and local

officers enforcing controlled substances laws, KRS 218A.240(1), and its

intersection with the jurisdictional authority of the Attorney General under

KRS 15.200. In particular this Court addressed whether under KRS

218A.240(1) the Attorney General had statewide investigatory jurisdiction.

KRS 218A.240(1) provides:

      All police officers and deputy sheriffs directly employed full-time by
      state, county, city, urban-county, or consolidated local
      governments, the Department of Kentucky State Police, the
      Cabinet for Health and Family Services, their officers and agents,
      and of all city, county, and Commonwealth’s attorneys, and the
      Attorney General, within their respective jurisdictions, shall
      enforce all provisions of this chapter and cooperate with all
      agencies charged with the enforcement of the laws of the United
      States, of this state, and of all other states relating to controlled
      substances.

      In Johnson, the Attorney General (OAG) worked with Operation Unite, a

federally-funded task force that works closely with state and local law

enforcement personnel, to investigate drug-related crimes. The OAG and

Operation Unite investigators used a confidential informant to conduct

controlled buys from Johnson in Powell County. No local law enforcement

officer or entity participated in the investigation prior to initiating the grand


enforce all provisions of this chapter and cooperate with all agencies charged with the
enforcement of the laws of the United States, of this state, and of all other states
relating to controlled substances.” (Emphasis added.) Here, Pope was indicted and
found guilty under KRS 218A.1412.
                                           7
jury proceedings. In an appearance before the Powell County grand jury, the

OAG investigator presented testimony and video recordings detailing Johnson’s

involvement in drug buys in that county. The grand jury’s charges against

Johnson included three counts of first-degree trafficking in a controlled

substance (morphine and oxycodone), second offense. Like Pope in the instant

case, Johnson moved to suppress the evidence and to dismiss the indictments,

arguing that the OAG officers did not have jurisdiction to conduct the

investigation because local law enforcement in Powell County did not request

that the OAG participate in an investigation. Johnson relied upon KRS 15.200

to support this argument. 423 S.W.3d at 720.

      KRS 15.200(1) provides:

      Whenever requested in writing by the Governor, or by any of the
      courts or grand juries of the Commonwealth, or upon receiving a
      communication from a sheriff, mayor, or majority of a city
      legislative body stating that his participation in a given case is
      desirable to effect the administration of justice and the proper
      enforcement of the laws of the Commonwealth, the Attorney
      General may intervene, participate in, or direct any investigation or
      criminal action, or portions thereof, within the Commonwealth of
      Kentucky necessary to enforce the laws of the Commonwealth.

      The trial court denied Johnson’s motions, having concluded that KRS

218A.240(1) provided the OAG–a statewide official with statewide jurisdiction–

clear authority to make arrests regarding controlled substances. 423 S.W.3d

at 720. The Court of Appeals reversed the trial court’s decision because it

concluded that KRS 15.200 was the controlling statute and its directives were

not met, i.e., the OAG had not been requested to participate in drug

enforcement activities by Powell County officials. Id. On discretionary review,

                                        8
this Court reversed the Court of Appeals, holding that KRS 218A.240(1) vested

the OAG with statewide investigatory jurisdiction regarding enforcement of

controlled substances laws. Id. at 722, 726.

      After concluding our statutory jurisdiction analysis in Johnson, we also

analyzed the OAG’s investigative authority as if they–the office and its

investigators–were private citizens. Id. at 725-26. Although arguably dicta

given that the issue was fully decided based on the statute, we further stated:

      It is also noteworthy that the OAG investigators in this case merely
      did what a private citizen could have done. See, e.g.,
      Commonwealth v. Adkins, 331 S.W.3d 260, 263-64 (Ky. 2011);
      Branzburg v. Hayes, 408 U.S. 665, 674, 92 S.Ct. 2646, 33 L.Ed.2d
      626 (1972) (holding that grand juries have a right to “every man's
      evidence”). They collected evidence and then brought that evidence
      to the attention of the Commonwealth’s Attorney, resulting in an
      OAG officer testifying to that evidence under oath before a grand
      jury. However, the OAG officers did not arrest or otherwise detain
      Johnson, although they had the authority to do so.

Id. at 725.

      This portion of Johnson comparing an officer’s activities to that of an

ordinary private citizen was cited in support of the Court of Appeals’ conclusion

in Fischer, 506 S.W.3d at 329. In that case, officers from the Lexington Police

Crimes Against Children Unit, went to the suspect’s home in adjoining Clark

County to conduct a “knock and talk.” The appellate court found that the

officers’ conduct fit within the contours of a proper “knock and talk” as

outlined in Quintana v. Commonwealth, 276 S.W.3d 753 (Ky. 2008),

emphasizing that officers were where any member of the public had a right to

be, the main entrance to the suspect’s home, and engaged in activity that any



                                        9
citizen could, namely knocking on the door and asking questions. Fischer, 506

S.W.3d at 334-35. “Merely knocking on Fischer’s door does not exceed that

which a member of the public could do; the detectives did not take the type of

police action that would require jurisdiction such as searching Fischer or his

home, or arresting him.” Id. at 335. The Fischer Court quoted a portion of

Johnson that noted that it is irrelevant whether law enforcement officers are

acting “under the color of state law” if the activities they engage in are nothing

more than what an ordinary citizen could do. Id. (citing Johnson, 423 S.W.3d

at 725-26). In that vein, the Court of Appeals concluded: “When a police officer

is acting outside his jurisdiction, he becomes akin to a member of the public.”

Id.

      We concur with the Fischer analysis but find the factual scenario before

us sufficiently different to merit further discussion. Whereas the officers in

Fischer simply engaged in an out-of-county conversation with a suspect, the

officers in this case set in motion an undercover drug buy that ultimately took

place outside their jurisdiction. The undercover operation was planned in

Boyle County and culminated there when the deputies met up with the

confidential informant to recover the heroin. While it could be argued that the

only activity the Boyle County deputies engaged in in Lincoln County was

observing two men interact at a restaurant, the kind of observation any private

citizen could make, it is undisputed that the confidential informant was at the

restaurant to conduct an illegal drug transaction solely because the Boyle

County deputies recruited him for that purpose. In short, there would have

                                        10
been nothing for the deputies or a private citizen to observe but for the Boyle

County-based law enforcement investigatory activities that preceded the drug

transaction.2 So, the absence of overt police activity in Lincoln County, such

as a police search or arrest as referenced in Fischer, is less compelling in this

case.

        Ultimately, we conclude that comparison of the deputies’ conduct to that

of a private citizen is unnecessary because their investigatory activity fits

squarely within the language of KRS 218A.240(1), the focus of our Johnson

holding. That statute instructs state and local law enforcement officials to

enforce within their respective jurisdictions all state and local laws relating to

controlled substances and “to cooperate with all agencies charged with the

enforcement of [those] laws.” That is precisely what occurred here. The sheriff

departments in Boyle and Lincoln Counties cooperated, with the Boyle County

deputies properly receiving verbal authorization from the Lincoln County

Sheriff’s Department before proceeding with the controlled buy at a Lincoln

County restaurant. Thus, Pope’s argument that the deputies’ activities were




        2As noted above, Johnson similarly involved controlled buys and the Court
found the OAG officers’ activity akin to that of a private citizen: “They collected
evidence and then brought that evidence to the attention of the Commonwealth’s
Attorney, resulting in an OAG officer testifying to that evidence under oath before a
grand jury.” 423 S.W.3d at 725. While we agree with the principle that extra-
jurisdictional activity by a law enforcement official may be assessed from the viewpoint
of what a private citizen could do, the application of that principle to controlled buys is
problematic. Those orchestrated criminal acts are qualitatively different from having a
conversation on someone’s doorstep or collecting evidence that happens to come to a
citizen’s attention, such as finding a discarded knife on the sidewalk or taking
photographs of the constant traffic at a suspected drug house in the neighborhood.
Controlled buys exceed the concept of simply collecting evidence.

                                            11
extra-jurisdictional and unauthorized is legally wrong, leaving both his motion

to suppress and his motion to dismiss without a factual or legal foundation.

       Given the all-too-often misuse of a motion to suppress as the procedural

vehicle to address an alleged statutory violation, we are compelled to reiterate

prior holdings. In Copley v. Commonwealth, 361 S.W.3d 902, 905 (Ky. 2012),

we stated: “Suppression of evidence pursuant to the exclusionary rule applies

only to searches that were carried out in violation of an individual’s

constitutional rights.”3 The Fourth Amendment to the United States

Constitution prohibits unreasonable searches and seizures and its application

“depends on whether the person invoking its protection can claim a ‘justifiable,’

a ‘reasonable,’ or a ‘legitimate expectation of privacy’ that has been invaded by

government action.” Smith v. Maryland, 442 U.S. 735, 740 (1979) (citations

omitted). “Official conduct that does not ‘compromise any legitimate interest in

privacy’ is not a search subject to the Fourth Amendment.” Illinois v. Caballes,

543 U.S. 405, 408–09 (2005). Furthermore, we have previously explained,

“evidence obtained in violation of a state statute will not be excluded unless it

involves a violation of constitutional rights or the legislature mandates

exclusion.” Easterling v. Commonwealth, 580 S.W.3d 496, 502 (Ky. 2019)

(citing Beach v. Commonwealth, 927 S.W.2d 826 (Ky. 1996)).



       3  Copley, 361 S.W.3d at 907, recognized that evidence may be excluded when
criminal procedure rules are violated, stating, “[W]hen a criminal procedure rule is
violated but the defendant’s constitutional rights are not affected, suppression may
still be warranted if there is (1) prejudice to the defendant, in the sense that the search
might not have occurred or been so abusive if the rule had been followed or (2) if there
is evidence of deliberate disregard of the rule.”
                                            12
      Pope’s motion to suppress and his argument before this Court are void of

any explanation as to how the Boyle County deputies violated his

constitutional rights. See Johnson, 423 S.W.3d at 725-26. Moreover, the

statute he relies on, KRS 431.007, even if applicable in this case (and we have

concluded it is not) contains no explicit directive for exclusion of evidence. See

Easterling, 580 S.W.3d at 502. As in Johnson, 423 S.W.3d at 726, “the issue

[here] is confined to jurisdiction,” an issue we have resolved in favor of the

Commonwealth. And because the facts before us “[do] not implicate any

independent constitutional principle or protected right,” id., the suppression

remedy Pope seeks is not available to him. For this additional reason, we

affirm the trial court’s denial of the motion to suppress.

      II. The Circuit Court Properly Denied the Motion to Continue and
      Properly Admitted the Better-Quality Copies of the Snapchat
      Messages.

      Prior to the controlled buy, Pope and the confidential informant

communicated via Snapchat messages. On the day of the drug buy, Pope

directed the informant to meet him inside the designated Lincoln County

restaurant, and to “unlock ur moms car.” The Commonwealth provided digital

black and white copies of these Snapchat messages to Pope during discovery.

At trial, before introduction of the messages into evidence, the Commonwealth

learned, and subsequently informed Pope, that color copies of the same

messages had just been obtained from the Boyle County deputy. These copies

were of better quality than the previously produced black and white copies.

Pope immediately complained about the last-minute production of the clearer

                                        13
copies.4 Upon comparison of the black and white copies with the color copies,

only a one-word difference was apparent. Specifically, the word “unlock”

appeared in the clearer, color copy of the messages, but was illegible in the

copy Pope had received in discovery.

      Pope moved the circuit court to continue the trial for three days,5 alleging

that the one-word difference in the Snapchat copies undermined his defense.

Because Pope could have requested a more legible copy before trial and was

unable to provide a meaningful explanation for how his defense was

undermined or how he was otherwise prejudiced, the circuit court denied the

three-day continuance. The court did, however, allow Pope and his counsel

extra time to discuss the matter before the trial resumed. Subsequently, when

the Commonwealth moved to admit the color copies of the messages, Pope

maintained his previous objection. The circuit court allowed the

Commonwealth to introduce the clearer copies of the Snapchat messages into

evidence.

      Pope claims on appeal that the trial court erred by admitting into

evidence the color copies of the Snapchat messages. Citing Chestnut v.

Commonwealth, 250 S.W.3d 288 (Ky. 2008) and Grant v. Commonwealth, 244

S.W.3d 39 (Ky. 2008), he argues that the trial court abused its discretion



      4He first moved for dismissal of the indictment based on prosecutorial
misconduct due to the deputy withholding the clearer copy. That motion was denied.

      5  Pope initially sought a one-day continuance but that was not possible with the
trial court’s schedule, so he requested three days.


                                          14
because his black and white copies from discovery did not contain the full

phrase “unlock ur moms car,” and his defense was prepared based upon those

documents, not the color copies produced “at the last minute.” Pope relies on

this rationale to support his claim that he was substantially prejudiced by the

trial court denying his motion to continue and later overruling his objection to

the introduction of the messages into evidence. The standard of review for both

claims of error is abuse of discretion. Snodgrass v. Commonwealth, 814

S.W.2d 579, 581 (Ky. 1991) (motion to continue); Lopez v. Commonwealth, 459

S.W.3d 867, 873 (Ky. 2015) (evidentiary ruling).

      A trial court abuses its discretion when its decision is “arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.”

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999). When considering

a motion to continue, the trial court should consider the totality of the

circumstances, which would include factors such as length of delay; previous

continuances; inconvenience to litigants, witnesses, counsel and the court;

whether the delay is purposeful or is caused by the accused; availability of

other competent counsel; complexity of the case; and whether denying the

continuance will lead to identifiable prejudice. Snodgrass, 814 S.W.2d at 581.

“Identifiable prejudice is especially important. Conclusory or speculative

contentions that additional time might prove helpful are insufficient. The

movant, rather, must be able to state with particularity how his or her case will

suffer if the motion to postpone is denied.” Bartley v. Commonwealth, 400

S.W.3d 714, 733 (Ky. 2013) (citation omitted).

                                        15
      Here, just as when queried by the circuit court, Pope offers no more than

a general argument that his defense strategy premised on the documents

provided in discovery was undermined by the last-minute production of the

clearer copies of those same Snapchat messages. Unlike the cases Pope cites,

this is not a case in which the Commonwealth withheld evidence. The

Commonwealth provided copies of the relevant messages in discovery. Later,

as soon as the Commonwealth learned that clearer copies of the messages were

available, Pope was informed and new copies were provided to him.

Furthermore, prior to the admission of the messages as exhibits, the jury heard

testimony from the confidential informant that Pope told him to leave the car

unlocked and testimony from a Boyle County deputy that that he observed

Pope approach the passenger side of the informant’s car before entering the

restaurant.

      Pope does not articulate how the word “unlock” missing from the phrase

“unlock your moms car” gutted his defense, see Chestnut, 250 S.W.3d at 299,

or prevented him from making an informed decision as to trial strategy, see

Grant, 244 S.W.3d at 44. Given Pope’s failure to explain specifically how he

was prejudiced by the clearer copies of the messages being admitted into

evidence or why those copies necessitated a continuance, we must conclude

that the trial court did not abuse its discretion by denying his motion to

continue or overruling his objection to admission of the clearer copies into

evidence.




                                       16
                                CONCLUSION

     For the foregoing reasons, we affirm the Lincoln Circuit Court’s

final judgment and sentence.

     All sitting. All concur.




COUNSEL FOR APPELLANT:

Cullen Cole Gault
Gault Law Office


COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Kristin Leigh Conder
Assistant Attorney General




                                     17